Citation Nr: 0828427	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
iritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1985 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
granted service connection and a noncompensable rating for 
iritis (claimed as conjunctivitis), effective August 29, 
2005.  In May 2008, the veteran testified at a Travel Board 
hearing at the RO.  

The Board notes that at the May 2008 Board hearing, the 
veteran raised issue of entitlement to an effective date 
earlier than August 29, 2005, for service connection for 
iritis.  That issue is not before the Board at this time and 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected iritis has not been 
manifested by active pathology, impairment of central visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  His visual acuity without correction was 20/20 
on last examination.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
iritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.75, 4.76, 4.83, 4.84a, Diagnostic 
Code 6003 (2007).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in October 2006 and February 2007 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  A July 2006 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in December 2006. 

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating assigned 
following the grant of service connection for iritis.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that at the May 2008 Board hearing, the veteran 
discussed the criteria for an increased rating for his 
service-connected iritis.  For example, he reported that he 
had flare-ups of the condition, that he treated himself with 
prescription eye drops, and that the flare-ups would affect 
his vision and cause pain in his eyes.  He also discussed how 
his iritis affected his employment.  The May 2008 Board 
hearing shows that the veteran had actual knowledge of the 
criteria that must be met for higher ratings to be awarded.  
A remand for additional notification regarding criteria with 
which the veteran and his representative are already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service private and 
VA treatment records; and VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Diagnostic Code 6003 provides that iritis in chronic form is 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology. 38 
C.F.R. § 4.84a, DC 6003.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity. 38 
C.F.R. § 4.75.  A compensable rating for loss of visual 
acuity requires that corrected vision be 20/40 in one eye and 
20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6078, 6079.  The ratings increase in 10 percent increments 
according to the levels of vision impairment with the 
greatest award of 100 percent assignable for visual acuity of 
5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6063-6078.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

The RO has assigned a noncompensable (0 percent) rating for 
iritis, effective August 29, 2005 (the effective date of 
service connection).  

Private treatment records dated from July 2004 to April 2005 
show that the veteran was treated for disorders including 
iritis.  

For example, a July 2004 report from Bassett Healthcare noted 
that the veteran had a history of uveitis, secondary to 
ankylosing spondylitis.  It was reported that he was seen 
with a three-week history of pain, photophobia, and decreased 
vision in his right eye.  The examiner indicated that the 
veteran was started on Pred-Forte every hour approximately 
one week ago.  The veteran stated that he still had 
significant pain and blurred vision and that his left eye was 
not involved.  The examiner reported that the veteran's 
motility was full and that his lids and lacrimal were normal.  
The examiner indicated that there was conjunctivae trace 
injection of the right eye and that both corneas were clear.  
It was noted that the anterior chambers were quiet and deep 
in the left eye and that there was a 3+ cell in the right eye 
with a small hypopyon.  The examiner stated that the irides 
were normal, that there was posterior synechiae with fibrin 
of the pupil, and that the lens was of a poor view.  The 
examiner related that the fundoscopic evaluation showed 
positive red reflex in the right eye and normal discs, 
vessels, and macula of the left eye.  The veteran's visual 
acuity without correction was 20/30 in the right eye and 
20/20 in the left eye.  The impression was uveitis of the 
right eye, secondary to ankylosing spondylitis.  

A prescription report from Barrett Healthcare noted that the 
veteran was treated with various medications including "Pred 
Acet" in July 2004 and October 2004.  

An April 2005 statement from C. D. Ratliff, M.D., indicated 
that the veteran had uveitis that was secondary to ankylosing 
spondylitis.  Dr. Ratliff reported that the disorder was 
first diagnosed in 1988 and that he had treated the veteran 
since 2000.  Dr. Ratliff noted that the veteran's uveitis was 
a recurrent inflammation that required ongoing care and 
intermittent treatment with steroids.  

A May 2006 VA eye examination report noted that the veteran's 
claims file was reviewed.  It was reported that the veteran 
was initially treated for an irritated left eye in December 
1998 which was initially diagnosed as conjunctivitis and that 
it was diagnosed as iritis later in December 1988.  The 
examiner noted that there had been recurrences of iritis in 
the left eye in 1994 and 1998 and recurrences in the right 
eye in 2000, 2002, and 2004.  As to medical history, the 
examiner indicated that the veteran did not have a history of 
hospitalization or surgery of the eyes, trauma to the eyes, 
or any eye neoplasms.  The examiner noted that the veteran 
had no general symptoms and no visuals symptoms in the right 
eye or left eye.  It was noted that there were no periods of 
incapacitation due to eye disease.  The examiner indicated 
that there was no history of congestive or inflammatory 
glaucoma.  

The examiner further reported that the veteran did not have 
keratoconus and that contact lenses were not required.  It 
was noted that adequate correction was possible by other 
means.  The examiner stated that the veteran's uncorrected 
far visual acuity in the right eye was 20/20 and that his 
uncorrected near visual acuity was 20/20.  The examiner 
reported that the veteran's uncorrected far visual acuity in 
the left eye was 20/20 and that his uncorrected near visual 
acuity was also 20/20.  The examiner indicated that the 
veteran's visual acuity was not worse than 5/200 and that 
there was not more than four diopters of spherical correction 
between the eyes.  The examiner stated that the veteran's 
accommodation was normal, that there was no visual field 
defect, and that there was no scomtoma present in either eye, 
bilaterally.  It was noted that there was also no homonymous 
hermianopsia present.  The examiner indicated that the 
veteran's right eye pressure was 14 and that his left eye 
pressure was 13.  The examiner reported that nystagmous was 
not present and that the veteran did not have any loss of 
eyebrows or eyelashes.  The examiner related that there was 
no ptosis present in either eye and that there was no 
lagophthalmos or symblepharon.  It was further reported that 
there was no diplopia or strabismus present in the veteran's 
eyes.  The examiner indicated that the function of the right 
and left lacrimal ducts were normal and that veteran's right 
eye and left eye lenses had not been removed.  The examiner 
stated that the veteran had a left anterior capsular pigment 
from posterior synechia due to iritis.  The examiner related 
that there were no residuals of an eye injury and that the 
fundoscopic examination was normal for both eyes.  It as 
noted that the slip lamp examination showed and abnormal lens 
with an iris pigment on the left anterior capsule.  

The diagnosis was recurrent anterior uveitis (iritis) in both 
the left and right eyes.  The examiner commented that the 
problem associated with the diagnosis was recurrent iritis.  
The examiner indicated that there were no significant effects 
on the veteran's general occupation or on his usual daily 
activities.  The examiner stated that "it [was] at least as 
likely as not (50/50 probability) that the veteran was 
mistakenly diagnosed with conjunctivitis in service rather 
than iritis."  

At the May 2008 Board hearing, the veteran testified that he 
last had an episode of his iritis about a year and a half to 
two years ago.  He stated that he did seek medical treatment 
and that he would usually get eye drops.  The veteran 
reported that he would give himself the drops when he had an 
episode.  He noted that he did not take time off from work.  
He reported that when he had iritis, it would affect his 
vision and that on the last occasion, his vision was affected 
from a month and a half to three months.  The veteran 
indicated that when he had iritis, his eyes would be very 
sensitive to light and that it was extremely painful until he 
would get the disorder under control.  

Based on the medical evidence, the Board finds that a 
compensable rating for iritis is not warranted.  The Board 
notes that the veteran has reported that he has suffered 
episodes of iritis on numerous occasions, including as 
recently as about a year and a half to two years ago.  The 
Board observes that a July 2004 treatment report from Bassett 
Healthcare (noted above) related an impression of uveitis of 
the right eye, secondary to ankylosing spondylitis.  
Additionally, a prescription report from Bassett Healthcare 
showed that the veteran was prescribed "Pred Acet" in 
October 2004.  The Board further notes that an April 2005 
statement from Dr. Ratliff (noted above) indicated that he 
had treated the veteran since 2000 for uveitis and that such 
was a recurring inflammation that required ongoing care and 
intermittent treatment with steroids.  The Board observes, 
however, there is simply no evidence of record of treatment 
for iritis since 2004, well before the date of service 
connection on August 29, 2005.  The May 2006 VA eye 
examination report solely noted a left anterior capsular 
pigment due to iritis and no other left eye or right eye 
symptoms.  The veteran's visual acuity, both near and far, in 
both of the veteran's eyes was 20/20 at that time.  The 
examiner specifically noted that there were no periods of 
incapacitation due to eye disease and that there were no 
visual field defects.  The diagnosis was recurrent anterior 
uveitis (iritis).  

Therefore, the Board cannot conclude that the veteran has a 
chronic form of iritis with impairment of visual acuity or 
field loss, pain, rest-requirements, and episodic incapacity 
under Diagnostic Code 6003.  There are no objective medical 
findings that any of these factors are applicable, at least 
since the one occasion in July 2004 (noted above), when pain 
and decreased vision were noted in the veteran's right eye.  
The visual acuity reported at the May 2006 VA eye examination 
as well as pursuant to the July 2004 treatment report from 
Bassett Healthcare, does not meet the minimum requirements of 
20/40 in one eye and 20/50 in the other eye in order to 
warrant a compensable rating of 10 percent under Diagnostic 
Codes 6078, 6079.  As the requirements for a compensable 
rating are not met, a compensable rating is proper pursuant 
to 38 C.F.R. § 4.31.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's iritis has not been compensably disabling since 
August 29, 2005, when service connection became effective.  

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating for iritis, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

A higher (compensable) rating for iritis is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


